Citation Nr: 9909907	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for onychomycosis.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for callus of the left 
foot.

5.  Entitlement to service connection for plantar warts of 
the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
October 1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
post traumatic stress disorder.

2.  Competent medical evidence has not been presented of a 
nexus, or link, between the current medical findings for 
onychomycosis and service; evidence of chronicity or 
continuity of symptomatology since service has not been 
presented.

3.  Competent medical evidence has not been presented of a 
nexus, or link, between the current medical findings for 
tinea pedis and service; evidence of chronicity or continuity 
of symptomatology since service has not been presented.

4.  Competent medical evidence has not been presented of a 
nexus, or link, between the current medical findings for 
callus of then left foot and service; evidence of chronicity 
or continuity of symptomatology since service has not been 
presented.

5.  Service medical records are positive for plantar warts of 
the right foot and current medical findings of record show 
the presence of bilateral plantar warts.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for post 
traumatic stress disorder has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

2.  A well grounded claim for service connection for 
onychomycosis has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3.  A well grounded claim for service connection for tinea 
pedis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

4.  A well grounded claim for service connection for callus 
of the left foot has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

5.  Plantar warts of the left foot were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from October 1974 to 
October 1977.  The appellant served in Korea as a wheel 
vehicle mechanic and dump truck driver.  The appellant 
received no awards or citations indicative of combat service.
Service medical records reflect that the appellant was 
treated for plantar warts and calluses of the right foot.  
These records are negative for plantar warts and calluses of 
the left foot, onychomycosis, and tinea pedis.

In October 1996, the appellant requested service connection 
for post traumatic stress disorder (PTSD), and a foot 
condition.

In a December 1996 statement, the appellant reported that his 
Korean War experiences were stressful.  He referred generally 
to a bus incident, where there were casualties, and increased 
duties in support of field companies during the "tree 
chopping incident."  He claimed to have been treated for 
PTSD at the Boston VA Hospital.

In December 1996, VA treatment records dated November 1993 to 
November 1995 from the Boston, Massachusetts, VA Medical 
Center (VAMC) were received.  These records were negative for 
the claimed disabilities, but they show treatment for 
polysubstance dependence, including cocaine, alcohol, and 
heroine.  History of intravenous drug use was also noted.

In January 1997, VA treatment records dated September 1991 to 
November 1993 from the Providence, Rhode Island, VAMC were 
received.  These records reflect that the appellant was 
hospitalized and received social worker counseling for 
polysubstance abuse, involving crack cocaine and intravenous 
drugs.

Also, in January 1997, VA treatment records dated February 
1991 from the Roanoke, Virginia, VAMC were received.  These 
records are negative for the claimed disabilities.

In November 1997, a personal hearing was conducted.  The 
reported three stressful Korean service events, including 
racism, seeing people being hurt and having fights with 
Koreans while visiting the demilitarized zone to repair 
generators, and having his post placed on full alert during 
the "tree cutting incident."  He denied combat service.  He 
reported that he was diagnosed with PTSD by the VA in Boston.  
The appellant further testified that he had foot problems 
related to service.

In February 1998, VA treatment records dated August 1996 to 
January 1997 were received from the Richmond and Hampton, 
Virginia, VAMC.  These records are negative for the claimed 
conditions.

In February 1998, a VA examination was conducted.  The 
diagnoses included, bilateral tinea pedis, bilateral 
onychomycosis, and plantar warts with severe callus formation 
of both feet.

In March 1998, VA treatment records dated January to March 
1998 from the St. Petersburg, Florida, VAMC were received.  
These records show that the appellant was followed for 
plantar warts and calluses of the right foot.

In March 1998, VA treatment records dated September 1991 to 
March 1998 from the Providence VAMC were received, showing 
therapy for polysubstance abuse.

In May 1998, VA treatment records dated August 1997 from the 
St. Petersburg VAMC were received, which were negative for 
the claimed disabilities.

In June 1998, medical records dated October 1996 to September 
1997 from the Hampton/Newport News Community Service Center 
were received.  These records show that he appellant was 
diagnosed with polysubstance abuse, schizophrenia, and an 
antisocial personality disorder.

In July 1998, VA treatment records dated December 1995 to May 
1996 from the Richmond VAMC were received, showing podiatry 
care.  Specifically, the appellant was treated for plantar 
warts and tinea pedis.
By a rating decision dated August 1998, service connection 
for plantar warts of the right foot with callus formation was 
granted at the 10 percent disability level.

In an October 1998 statement, the appellant reported stresses 
that he believed caused PTSD.

ANALYSIS

The appellant seeks service connection for PTSD, 
onychomycosis, tinea pedis, callus formation of the left 
foot, and plantar warts of the left foot.  Service connection 
may be granted, when the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  In the 
case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

PTSD Claim

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court 
determined that a well-grounded claim for service connection 
for PTSD requires medical evidence of current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability.

Here, the appellant has failed to present medical evidence of 
PTSD as required by Cohen.  Without evidence showing that the 
claimed disease or disability is present, no plausible claim 
for service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Therefore, the Board concludes that a well grounded claim for 
PTSD has not been presented.

Foot Claims

Regarding the claims for foot disorder, the Board finds that 
competent medical evidence has not been presented showing a 
nexus, or link, between the current medical findings for 
onychomycosis, tinea pedis, and callus formation of the left 
foot and the appellant's period of service.  Additionally, 
there is no medical evidence of record showing chronicity or 
continuity of these conditions since service discharge.  
Therefore, the Board finds that the appellant has not 
submitted as well grounded claim for service connection for 
onychomycosis, tinea pedis, and callus formation of the left 
foot.

However, because the service medical records show treatment 
for plantar warts of the right foot, and warts are a viral 
condition that may disappear and reappear in the same or 
different locations, such as the left foot, the Board finds 
that the appellant has submitted a well grounded claim for 
service connection for plantar warts of the left foot and 
that service connection is warranted for this disorder.  We 
observe that there is no evidence of record, nor do we know 
of any means, to dissociate the warts of the right foot from 
the warts of the left foot as it involves a viral infection 
of the skin.

***
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection.


ORDER

Service connection for PTSD is denied.

Service connection for onychomycosis is denied.

Service connection for tinea pedis is denied.

Service connection for callus formation of the left foot is 
denied.

Service connection for plantar warts of the left foot is 
granted.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

